Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment filed 05/06/2022 is acknowledged.
	The rejection of claim 18 under 35 U.S.C. 101 (use claim) is withdrawn per claim cancellation. 
	The rejection of claims under 35 U.S.C. 112(b) is withdrawn per claim amendments or cancellations.
	Claims 1, 7, 10, 12-17 have been amended.
	Claims 2 and 18 are cancelled.
	Claims 1, 3-17 are being considered on the merits.
Examiner’s Amendment
	In claim 14, please delete “and/or” and insert –and--.
Examiner’s Statement of Reasons for Allowance
	The closest prior art Grozonka, Z. et al. (Polania, J and MacCabe, A. P. (eds.), Industrial Enzymes. 2007. pp 181-195) discloses the use of papain and alkaline bacterial proteases for solubilizing fish wastes and to lower the viscosity of stick water in fodder manufacture (page 189, para. 1). However, Grozonka et al. is silent to a composition and/or a process for avoiding increase in volatile nitrogen compounds in stick water (i.e. the liquid remaining after centrifuging a hydrolyzed fish in the process of producing fish meal and fish oil). 
	The presently claimed composition comprises an enzyme, acetate, carbonate, an organic acid, an inorganic strong base, water. The composition has a specific pH and a specific density. The composition is used to avoid increase in nitrogen volatile compounds and to reduce the viscosity of stick water concentrate during fish meal and fish oil production. 
	Claims 1, 3-17 are novel and nonobvious. Claims 1 and 3-17 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791